Citation Nr: 0121556	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran and his representative appeared before 
a hearing officer at a hearing at the RO in July 1995.  The 
Board remanded this case in October 1999 and March 2001 as 
the veteran requested travel board and videoconference 
hearings before a Member of the Board at the RO.  The veteran 
has been scheduled for multiple hearings, but has either 
failed to appear or canceled hearings on short notice.  On 
July 12, 2001, the veteran filed a motion to reschedule his 
July 17, 2001 hearing.  The Board denied this motion in July 
2001.   


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran has claimed service connection for the above 
disorders on a direct basis as well as secondary to radiation 
exposure.  Specifically, the veteran contends that he was 
exposed to radiation as a result of his position in the 
military as a ground radio communications repairman.  The 
Board observes that the RO requested and received information 
from the Department of the Air Force Mastery Radiation 
Exposure Registry in October 1995.  However, this letter 
indicated that there may be further information available 
from other sources and provided a list of such sources.  It 
does not appear that the RO contacted any of the other 
sources listed.  Moreover, it does not appear that the 
veteran's contentions regarding non-ionizing and ionizing 
radiation exposure have been addressed.  

Furthermore, evidence of record reveals that the veteran was 
treated in 1993 and 1994 for multiple skin lesions and skin 
cancer and has been diagnosed with actinic keratoses.  
However, at the most recent VA dermatological examination in 
August 1995, the examiner did not provide an opinion as to 
whether the currently diagnosed skin disorder was related to 
the veteran's military service.

Additionally, in a May 1997 statement, the Chief Medical 
Officer of the VA outpatient clinic in Orlando stated that 
the veteran's nonspecific symptoms of upper respiratory 
infections, sore throats, and joint swelling he experienced 
during service and shortly thereafter "could possibly be 
consistent with the early stages of an evolving sarcoid."  
Medical records show confirmed diagnosis of sarcoidosis in 
1980.  This opinion is too speculative.  See Hicks v. West, 
12 Vet. App. 86 (1998).

The Board notes that documentation of record indicates that 
the veteran has continued to receive treatment at the VA 
clinic in Orlando.  However, the most recent medical records 
received were dated in December 1996.  VA's duty to assist 
the veteran includes obtaining recent medical records and 
thorough and contemporaneous examinations in order to 
determine the nature and etiology of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).   

As noted above, the veteran has been scheduled for multiple 
hearings, but has either failed to appear or canceled 
hearings on short notice.  By a letter dated May 29, 2001, 
the appellant was notified that he had been scheduled for a 
hearing to be conducted on July 17, 2001.  On July 12, 2001, 
the veteran filed a motion to reschedule his July 17, 2001 
hearing.  The Board denied this motion in July 2001.  
Pertinent VA regulations provide are as follows:

Requests for changes in hearing dates.  
Requests for a change in a hearing date 
may be made at any time up to two weeks 
prior to the scheduled date of the 
hearing if good cause is shown.  Such 
requests must be in writing, must explain 
why a new hearing date is necessary, and  
must be filed with the office of the 
official of the Department of Veterans 
Affairs who signed the notice of the 
original hearing date.  Examples of good 
cause include, but are not limited to, 
illness of the appellant and/or 
representative, difficulty in obtaining 
necessary records, and unavailability of 
a necessary witness.  If good cause is 
shown, the hearing will be rescheduled 
for the next available hearing date after 
the appellant or his or her 
representative gives notice that the 
contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.  If the appellant 
elects not to appear at the prescheduled 
date, the request for a hearing will be 
considered to have been withdrawn.  In 
such cases, however, the record will be 
submitted for review by the Member who 
would have presided over the hearing.  If 
the presiding Member determines that good 
cause has been shown, the hearing will be 
rescheduled for the next available 
hearing date after the contingency which 
gave rise to the request for  
postponement has been removed.

38 C.F.R. § 20.704(c).

Failure to appear for a scheduled 
hearing.  If an appellant (or when a 
hearing only for oral argument by a 
representative has been authorized, the 
representative) fails to appear for a 
scheduled hearing and a request for 
postponement has not been received and 
granted, the case will be processed as 
though the request for a hearing had been 
withdrawn.  No further request for a 
hearing will be granted in the same 
appeal unless such failure to appear was 
with good cause and the cause for the 
failure to appear arose under such 
circumstances that a timely request for 
postponement could not have been 
submitted prior to the scheduled hearing 
date.  A motion for a new hearing date 
following a failure to appear for a 
scheduled hearing must be in writing, 
must be filed within 15 days of the 
originally scheduled hearing date, and 
must explain why the appellant failed to 
appear for the hearing and why a timely 
request for a new hearing date could not 
have been submitted.  Such motions must 
be filed with:  Director, Administrative 
Service (014), Board of  Veterans' 
Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420.  Whether good cause 
for such failure to appear and the 
impossibility of timely requesting 
postponement have been established will 
be determined by the Member who would 
have presided over the hearing.  If good 
cause and the impossibility of timely 
requesting postponement are shown, the 
hearing will be rescheduled for the next 
available hearing date at the same 
facility after the appellant or his or 
her representative gives notice that the 
contingency which gave rise to the 
failure to appear has been removed.

38 C.F.R. § 20.704(d).

A hearing on appeal before the Board of 
Veterans' Appeals may be  held in one of 
the following places at the option of the 
appellant: 

	(a)  In Washington, DC, or 

	(b)  At a Department of Veterans 
Affairs facility 	having adequate 
physical resources and 	personnel for 
the support of such hearings.

38 C.F.R. § 20.705.

The appellant's request for a change in the hearing date was 
not made two weeks prior to the scheduled date of the 
hearing.  The record contains no indication as to why the 
request for postponement was not filed at least two weeks 
prior to the scheduled date of the hearing.  Likewise, the 
record contains no indication that the contingency which gave 
rise to the request for postponement has been removed.  Since 
the impossibility of timely requesting postponement was not 
shown, the Board denied the request that the hearing be 
rescheduled.  

In a letter dated in August 2001, the veteran disputed the 
finding that he had failed to provide a timely request for a 
new hearing date.  He indicated that he would provide 
documentation to support his position.  The Board notes that 
the veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the other 
agencies and organizations listed in the 
October 1995 letter from the Department 
of the Air Force and request information 
pertaining to the veteran's possible 
exposure to both ionizing and non-
ionizing radiation.

2.  The RO should obtain the veteran's VA 
medical records from December 1996 to 
present and associate them with the 
claims folder.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of the veteran's 
skin disorder, to include basal cell 
carcinoma.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should reflect that 
the examiner reviewed the veteran's 
service medical records and post service 
medical records.  The examiner should 
elicit a detailed history from the 
veteran regarding his skin problems.  The 
examiner should describe all skin 
changes, scars and lesions and discuss 
the nature and progress of any skin 
disease(s), to include the date of onset 
of any skin disorder and the duration of 
remissions and factors that may have 
influenced the course of the disorder(s).  
The examiner should provide an opinion as 
to the following:

? Is it at least as likely as not that 
the veteran has a skin disorder which 
is related to his military service, to 
include any exposure to radiation 
therein?

All special studies and test should be 
performed.  The examiner should provide a 
rationale for the opinion offered.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his sarcoidosis.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should reflect that the examiner reviewed 
the veteran's service medical records and 
post service medical records.  The 
examiner should elicit a detailed history 
from the veteran regarding the 
sarcoidosis and provide an opinion as to 
the following:

? Is it at least as likely as not that 
the veteran's sarcoidosis is related 
to his military service to include any 
exposure to radiation therein?

All special studies and test should be 
performed.  The examiner should provide a 
rationale for this opinion.

5.  The RO should fully develop the 
veteran's claims pursuant to all 
applicable VA regulations and procedures 
governing claims alleging exposure to 
non-ionizing forms of radiation, such as 
microwaves and radio frequency fields, as 
well as ionizing radiation.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


